DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,182,096. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 27-40 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 27 recites the limitation "the re-mirroring" in line 12. There is insufficient antecedent basis for this limitation in the claim. 
Claim 35 recites the limitation "the re-mirroring" in line 14. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 27 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Crockett et al. (US 2015/0301906) in view of Bartfai-Walcott et al. (US 10,404,547), hereinafter referred to as Bartfai-Walcott. 

Referring to claim 21, Crockett teaches, as claimed, a data storage system, comprising: a plurality of head nodes (i.e.-storage controllers 104&114, see fig. 1), wherein, for respective volume partitions stored in the data storage system, a first head node is designated as a primary head node (i.e.-primary storage controller 104, page 3, ¶25) for the respective volume partition and one or more additional head nodes are designated as secondary head nodes for the respective volume partition (i.e.-secondary storage controller 114, page 3, ¶25); and wherein a primary head node for a given volume partition is configured to: determine a target time to perform a re-mirroring for a lost replica stored by the primary head node or one of the one or more secondary head nodes (i.e.-determining a point in time, to perform flash-copy operation, to mirror past contents, page 3, ¶33; and ¶35, lines 1-11); and control, in response to a failure, the re-mirroring based on the determined target time (i.e.-instructing the second storage controller, to perform the flash-copy operation in order to resolve any failures during the point in time copy operation, page 3, ¶33; and ¶35, lines 1-11).    
	However, Crockett does not teach determining the target time to perform is based on a service level agreement for the given volume partition and a mean time to failure for the plurality of head nodes, such that a durability requirement of the service level agreement for the given volume partition is met.
	On the other hand, Bartfai-Walcott discloses a system comprising several computing racks including a controller component to monitor system metrics in order to predict target time based on a service level agreement for the given volume partition (col. 13, lines 30-40 and col. 17, lines 17-29) and mean-time-to-failure values (col. 3, lines 38-47 and col. 9, lines 50-55). 
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Crockett the target time to perform the re-mirroring is based on a service level agreement for the given volume partition and a mean time to failure for the plurality of head nodes, such that a durability requirement of the service level agreement for the given volume partition is met, as taught by Bartfai-Walcott. The motivation for doing so would have been to optimally predict potential system failure time, thereby a service provider can match service level agreement with expected life time of a hardware component.

Referring to claim 27, the claim is substantially the same as claim 21, hence the rejection of claim 21 is applied accordingly. 

Referring to claim 35, the claim is substantially the same as claim 21, hence the rejection of claim 21 is applied accordingly. 

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.


Claim Objections 
Claims 22-26, 28-34 and 36-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Callaway et al. (US 2010/0017647), Stager et al. (US 2005/0193244), Blea et al. (US 10,013,324), Alshinawi et al. (US 2014/0096139) and Lacarpa et al. (2009/0271412) do teach fault tolerant data storage systems including storage servers configured to predict mean-time-to-failure values of storage nodes in order to meet service level agreements of a storage service provider.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726. The examiner can normally be reached Mon-Thu, 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HENRY TSAI can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elias Mamo/Primary Examiner, Art Unit 2184